Citation Nr: 0636256	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
rotator cuff tear, to include as secondary to a service 
connected right shoulder cuff tear impingement.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to an increased rating for left foot peroneal 
tendonitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty training with the Army 
National Guard from August 1982 to December 1982, and from 
May 12 to May 26, 2001.  Other periods of duty have not been 
verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which inter alia denied the benefits sought.   

In October 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  After the hearing, 
the appellant submitted additional evidence directly to the 
Board.  The appellant waived initial RO consideration of this 
evidence, and the Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c)(2).

The Board observes that only incomplete service medical 
records have been associated with the claims file.  The 
record also reflects that records from the Oklahoma Army 
National Guard were most recently obtained in 1994 but that 
the veteran continued to serve with that organization 
thereafter.  If VA is aware of outstanding service medical 
records, the statutory duty to assist requires that 
appropriate steps be taken to obtain such records for 
association with the claims file.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990) (VA has a statutory duty to assist 
the veteran in obtaining military records).  

The record also reflects that treatment records from the 
Dallas VA Medical Center (VAMC) for the period through 
February 2005 and from the Muskogee VAMC for the period 
through August 2003 have been associated with the claims 
file.  However, at his hearing before the undersigned, the 
veteran indicated that additional treatment records from 
those VAMC's were available.  The VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Board additionally observes that the veteran was afforded 
a VA examination in December 2004, at which time the examiner 
opined that his left shoulder condition was not likely 
related to his service connected right shoulder.  However, 
the record is unclear as to whether the examiner had the 
benefit of review of the entire claims file.  In light of the 
foregoing and in consideration of the outstanding medical 
records, the Board feels that another examination would 
materially assist in the development of this appeal. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to verify, 
through official channels, ALL of the 
veteran's periods of military service.

3.  The RO should undertake appropriate 
action to obtain a complete copy of the 
veteran's service medical records from 
the Oklahoma Army National Guard and 
from any other appropriate sources such 
as the NPRC, following the procedures 
set forth in 38 C.F.R. § 3.159 (2006).  
All records and/or responses received 
should be associated with the claims 
file.  The RO should also request that 
the appellant submit any copies he may 
have in his possession.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

4.  The veteran's treatment records 
from the VAMC in Dallas, Texas for the 
period from February 14, 2005, to the 
present and from the VAMC in Muskogee, 
Oklahoma for the period from August 14, 
2003 to the present should be obtained 
and associated with his claims folder.

5.  Thereafter, the veteran should be 
afforded a VA medical examination by a VA 
physician to ascertain the current status 
of the veteran's left shoulder disorder 
and to offer an opinion, without resort 
to speculation, as to whether it is as 
likely as not that any then existing left 
shoulder condition is etiologically 
related to the veteran's service and/or 
to the veteran's service connected right 
rotator cuff tear impingement.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The physician is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the appellant's claims, 
with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of 
this remand.  If any of the decisions 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


